DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	In line 11 of each of claims 10-18, the limitation “the system” lacks sufficient antecedent basis.  It is unclear if the limitation “the system” refers to the magneto-sensitive unit.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-2, 5-6, 9-11, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stetson, Jr. et al. (US 2016/0146904 - hereinafter “Stetson”).

Per claim 1, Stetson teaches a magnetic field measurement apparatus (Fig. 2A; assembly 200; ¶22) based on solid-state spin, comprising:
a measuring component (Fig. 2A; DNV sensor 110; ¶21-22), which comprises a magneto-sensitive unit based on solid-state spin;
a light source module (Fig. 2A; green light source 222; ¶23), which is configured to emit a manipulating laser that irradiates the measuring component (The light source 222 is configured to optically excite the NV centers of the sensor 110 (¶26));
a manipulating module (Figs. 2A and 3; micro-strip coil 226 and signal generator 310; ¶27), which is configured to provide a manipulating field for the measuring component (A microwave coil is configured to provide a manipulating field for the sensor 110 (¶18, 22, and 26));
a static magnetic field module (Fig. 2A; fixed bias magnet 225; ¶22 and 35), which is configured to provide a set static magnetic field for the measuring component (The bias magnet 225 is configured to provide a fixed magnetic field to the sensor 110 (¶22)); and
a detection module (Fig. 4B; photo detector 224 and processor 440; ¶29), which is configured to acquire a fluorescence signal emitted by the measuring component under actions of a magnetic field to be measured, the manipulating laser, the manipulating field, and the static magnetic field, and measure the magnetic field to be measured based on the fluorescence signal (The assembly is configured to perform vector magnetometry when positioned in an external magnetic field based on red light fluorescence measured by the photo detector 224 (¶5 and 26)).

Per claim 2, Stetson teaches the magnetic field measurement apparatus according to claim 1, wherein the measuring component is a diamond block having an NV color center, and the NV color center is the magneto-sensitive unit (The DNV sensor 110 is a diamond nitrogen-vacancy crystal sensor (¶5)).

Per claim 5, Stetson teaches the magnetic field measurement apparatus according to claim 1, wherein the manipulating module comprises a manipulating source (Fig. 3; signal generator 310; ¶27) and a microstrip antenna (Fig. 3; micro-strip coil 226; ¶27) connected to the manipulating source; and the manipulating source is configured to drive the microstrip antenna to form the manipulating field.

Per claim 6, Stetson teaches the magnetic field measurement apparatus according to claim 5, wherein the manipulating source is a microwave source configured to allow the microstrip antenna to form a microwave field (¶24, 27, and 29), and the microwave field is the manipulating field.

Per claim 9, Stetson teaches the magnetic field measurement apparatus according to claim 1, wherein the detection module comprises a signal receiving-conversion unit (Fig. 4B; photo detector 224; ¶26) and a measuring unit (Fig. 4B; processor 440; ¶29); and when the magnetic field to be measured is measured, the fluorescence signal emitted by the magneto-sensitive unit enters the signal receiving-conversion unit, and the signal receiving-conversion unit is configured to convert the fluorescence signal into an electric signal (¶27); and the (¶29).

Per claim 10, Stetson teaches the magnetic field measurement method based on solid-state spin applied to the magnetic field measurement apparatus according to claim 1, comprising:
providing a static magnetic field of a set intensity for the measuring component by the static magnetic field module, wherein the magneto-sensitive unit undergoes Zeeman splitting (¶30);
operating the manipulating module and the light source to provide a manipulating field and a manipulating laser for the measuring component, and continuously exciting and manipulating the magneto-sensitive unit, wherein the manipulating field allows the magneto-sensitive unit to transition between spin energy levels, the manipulating laser allows the magneto-sensitive unit to transition between a ground state and an excited state, and a fluorescence signal of which the intensity is related to spin population of the system is emitted after a spin system reaches an equilibrium state under an joint action of the manipulating field and the manipulating laser (¶23 and 30);
placing the measuring component in a magnetic field to be measured, and keeping the manipulating field, the manipulating laser, and the static magnetic field unchanged, wherein a
Zeeman splitting energy-level difference of the magneto-sensitive unit is changed under an action of the magnetic field to be measured, and under actions of the manipulating field and the manipulating laser, the spin system reaches another equilibrium state, the spin population of the system is changed, the emitted fluorescence signal is changed, and the changed fluorescence signal contains measurement parameters of the magnetic field to be measured (¶26 and 30); and
(¶27 and 29-31).

Per claims 11, 14-15, and 18, see the rejection for claim 10.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of Stetson and Heidmann (US 2015/0235661).

Per claim 3, Stetson teaches the magnetic field measurement apparatus according to claim 1, wherein the light source module comprises a light source (Fig. 2A; green light source; ¶23).
However, Stetson does not explicitly teach the apparatus wherein the light source module further comprising an optical unit wherein an optical signal emitted by the light source is processed by the optical unit to form the manipulating laser.  In contrast, Heidmann teaches a method for optically exciting an NV senor with green light in which light having a wavelength of 532 nm is emitted from a light source 102 and collimated by a collimator consisting of lenses 104 and 106 (Fig. 1; ¶46).
(Heidmann; ¶46).

Per claim 4, Stetson in view of Heidmann teaches the magnetic field measurement apparatus according to claim 3, wherein the light source is a laser device, and a wavelength of the laser emitted by the laser device is 532 nm; and the optical unit is configured to collimate and focus the laser emitted by the laser device to form the manipulating laser, and configured to allow the manipulating laser to irradiate a preset position of the measuring component (In Stetson in view of Heidmann, the green light source 222 of Stetson emits light having a wavelength of 532 nm and a collimator is configured to collimate said light which irradiates a position of the sensor 110).

Per claims 12-13, see the rejection for claim 10.


10.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being obvious in view of Stetson and Pham et al. (US 2020/0025835 – “Pham”).

Per claim 7, Stetson teaches the magnetic field measurement apparatus according to claim 1, wherein the static magnetic field module comprises a static magnetic field device (Fig. 2A; fixed bias magnet 225; ¶29 and 35).
However, Stetson does not explicitly teach the apparatus wherein the static magnetic field module further comprises a power source that is configured to drive the static magnetic field device to form the static magnetic field.  In contrast, Pham teaches a solid-state spin (Fig. 6B; ¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fixed bias magnet 225 of Stetson such that it is composed of at least one coil that is powered by a power source.  One of ordinary skill would make such a modification for the purpose of providing a bias magnetic field to an NV sensor (Pham; ¶88-89).

Per claim 8, Stetson in view of Pham teaches the magnetic field measurement apparatus according to claim 7, wherein the static magnetic field device is a static magnetic field coil (In Stetson in view of Pham, the static magnetic field is produced by a coil).

Per claims 16-17, see the rejection for claim 10.


Claim Objections
11.	Claims 10-11 and 14-18 are objected to due to the following informality.  In line 6 of each of the claims, it appears that the limitation “the light source” should be revised to “the light source module.”  Claims 10-11 and 14-18 depend on claims 1-2 and 5-9, respectively, which refer to a “light source module.”


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852